Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-28 are pending. Claims 19-28 have been withdrawn as drawn to a non-elected invention. Claims 5, 8 and 10-13 have been amended to overcome the species election. Claims 1-18 have been examined.  
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 08/02/2021 is acknowledged. Applicant’s further elected the species of claim 4, however amendments to the dependencies of claims 5, 8 and 10-13 have made the species restriction requirement moot.
Priority
This application, Serial No. 16/390,748 (PGPub: US2019/0391142) was filed 04/22/2019. This application claims benefit of U.S. Provisional Patent Application 62/662,088 filed 04/24/2018 which is a 371 of PCT/KR2017/014013 filed 12/01/2017, which is a 371 of PCT/KR2017/011520 filed 10/18/2017.
Information Disclosure Statements
The Information Disclosure Statements filed 11/26/2019 (2) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “wherein vertically adjacent ones” and the claim is indefinite because a) it is unclear what is being referred to by “ones” and b) no vertically adjacent component has been recited in the claims from which this claim depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glezer et al. (US 2013/0203620, Pub Date: 08/08/2013, hereinafter “Glezer”).
	Regarding claim 1, Glezer teaches throughout the publication a sensor assembly adapted for an enzyme linked immunosorbent assay (ELISA) (paragraph 0149, assay domains in the well can include substrates of enzymatic activities), the sensor assembly comprising: a sensor strip comprising one or more wells formed therein (paragraph 0009), each of the one or more wells having a sidewall and a bottom surface (paragraphs 0010 and see for example, Figures 2A-2D); and one or more detection structures connected to the sidewall of each of the one or more wells (paragraph 0032, Figure 3A), wherein the one or more detection structures are configured to immobilize a biomolecule directly thereon (paragraphs 0142 and 0172).
	Regarding claim 2, Glezer teaches the sensor assembly further comprising the biomolecule immobilized directly on the one or more detection structures (paragraph 0142).
Regarding claim 3, Glezer teaches the sensor assembly wherein the biomolecule comprises an antibody configured to specifically bind to a target analyte of the ELISA (paragraph 0172).
Regarding claim 4, Glezer teaches the sensor assembly wherein each of the one or more detection structures extend laterally towards a central region of a respective one of the one or more wells (see Figures 2-4, assay domains).
Regarding claim 5, Glezer teaches the sensor assembly wherein the one or more detection structures comprise one or more first detection structures formed at a first vertical level in a depth direction of the one or more wells (for example, see Figure 2H, depth of well).

Regarding claims 8-9, Glezer teaches the sensor assembly wherein the sensor strip comprises a plurality of layers each having an opening formed therethrough, wherein at least one of the layers comprises the one or more detection structures protruding from a sidewall of the opening, wherein the sensor strip comprises at least two layers comprising one or more detection structures that are vertically separated by a spacer layer (see for example, figures 5 – paragraphs 0352-0359).
Regarding claim 10, Glezer teaches the sensor assembly wherein  1, wherein the one or more detection structures comprise corrugations protruding laterally towards a central region of a respective one of the one or more wells and vertically elongated in the depth of the respective one of the one or more wells (see for example, Figure 2D).
Regarding claim 11, Glezer teaches the sensor assembly wherein the one or more detection structures comprise a surface that is textured to have a plurality of microstructures or nanostructures formed thereon (paragraph 0154, carbon nanotubes).
Regarding claim 12, Glezer teaches the sensor assembly wherein each of the one or more detection structures comprises a plate structure disposed laterally at a central region of a respective one of the one or more wells (see for example, Figures 2A-2D).

Regarding claim 15, Glezer teaches the sensor assembly wherein the one or more wells are cylindrical wells having a planar bottom surface (see for example, Figure 2I).
Regarding claim 16, Glezer teaches the sensor assembly wherein each of the wells are configured to hold a sample having a volume of about 50 .mu.L to about 500 .mu.L (paragraph 0141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (US 2013/0203620, Pub Date: 08/08/2013, hereinafter “Glezer”), as applied to claims 1, 13 and 15 above.
 	Regarding claim 14, while Glezer teaches that layers of the assembly can be separated by a spacer, the reference fails to specifically teach that the at least two plate structures are separated from each other by the distance between 500 microns and 8 mm in 
Regarding claim 17, while Glezer teaches that the one or more wells are cylindrical wells having a planar bottom surface, the reference fails to specifically teach that the one or more wells have a diameter between about 2 mm and about 9 mm. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by 
Regarding claim 18, Glezer teaches the sensor assembly wherein when the one or more wells are filled with a sample such that the one or more detection structures are immersed in the sample (paragraph 0444) but fails to specifically teach a ratio of a combined surface area contacted by the sample to a volume of the sample is about 0.25 mm.sup.2/.mu.L to about 8 mm.sup.2/.mu.L. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 18 are for any particular purpose or solve any stated problem, and the prior art teaches that sample application may be varied based on the type of assay being conducted.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the assay plate art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Love et al. (US 2010/0152054) teaches a plurality of wells for conducting assays (for example, paragraph 0064).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641